Silberstein Ungar, PLLC CPA'a and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com February 23, 2011 To the Board of Directors of Spectral Capital Corporation Seattle, Washington To Whom It May Concern: Consent of Independent Registered Public Accounting Firm Silberstein Ungar, PLLC, hereby consents to the use in the Form 10-K, Annual Report Under Section 13 or 15(d) of the Securities Act of 1934, filed by Spectral Capital Corporation of our report dated February 18, 2011, relating to the financial statements of Spectral Capital Corporation for the years ending December 31, 2010 and 2009 and for the period from February 9, 2005 (inception) to December 31, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
